      5:19-cv-01880-SAL          Date Filed 08/24/20         Entry Number 70        Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

 Damian Inman,                                                Case No.: 5:19-cv-01880-SAL

                             Plaintiff,

 v.
                                                                OPINION AND ORDER
 Aaron Dewitt and Raymond Gathers


                            Defendants.


        I.      Introduction

        Plaintiff Damian Inman, proceeding pro se and in forma pauperis, filed this civil rights

action on July 2, 2020. He asserts constitutional claims against Defendants Aaron Dewitt and

Raymond Gathers pursuant to 42 U.S.C. § 1983 in connection with a March 18, 2019 incident in

Plaintiff’s cell at the Kirkland Correctional Institution.

        This matter is before the court for review of the June 25, 2020 Report and Recommendation

(“Report”) of United States Magistrate Judge Kaymani D. West, made in accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2) (D.S.C.). In the Report, the Magistrate Judge

recommends granting Defendants’ Motion for Summary Judgment, ECF No. 32, because (1)

Plaintiff failed to exhaust his administrative remedies prior to filing suit; (2) Plaintiff’s claims fail

on the merits at the summary judgment stage; and (3) even if a constitutional violation occurred,

the Eleventh Amendment and qualified immunity bar Plaintiff’s suit. The Report sets forth the

factual background of this case and the evidence relevant to Defendant’s motion, and the same is

incorporated herein.




                                                   1
      5:19-cv-01880-SAL          Date Filed 08/24/20       Entry Number 70         Page 2 of 4




       Plaintiff filed his objections to the Report on August 7, 2020. ECF No. 67. The objections

take issue with a discovery matter, but otherwise repeat verbatim the arguments asserted in

response to Defendants’ motion for summary judgment. See ECF No. 67. Defendants did not file

objections to the Report or reply to Plaintiff’s objections, and the time to do so has passed.

       II.     Legal Standard

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270¬–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       III.    Discussion

               A.       Plaintiff’s Discovery Objection

       Because Plaintiff failed to comply with the Local Rules of this Court pertaining to

discovery, his objection regarding discovery is overruled. The discovery deadline in this case

expired on October 4, 2019, ECF No. 19; however, Plaintiff’s discovery requests are dated

September 23, 2019. ECF No. 67-3 at 1-4. Discovery requests are timely only “if served in time

for the response to be served by the discovery deadline set by the scheduling order.” Local Civ.

Rule 16.02(D)(1) (D.S.C.). Because the responses Plaintiff’s requests were not due until after




                                                   2
      5:19-cv-01880-SAL          Date Filed 08/24/20       Entry Number 70       Page 3 of 4




October 4, 2019, see Fed. R. Civ. P. 33(b)(2) and 34(b)(2)(A), the requests were not timely under

the Local Rules. Plaintiff’s objection directed at discovery in this case is accordingly overruled.

               B.      Reiterating Prior Arguments

       Plaintiff’s reliance on his brief in opposition to summary judgment does not constitute a

specific written objection as required by Rule 72 of the Federal Rules of Civil Procedure.

Reviewing the Report for clear error, it is adopted in its entirety.

       Reiterating the same arguments presented to a magistrate judge does not constitute a

specific objection warranting de novo review. Durkee v. C.H. Robinson Worldwide, Inc., 765 F.

Supp. 2d 742, 747 (W.D.N.C. 2011), aff’d sub nom. Durkee v. Geologic Sols., Inc., 502 F. App’x

326 (4th Cir. 2013). A litigant cannot obtain de novo review by “merely reformatting an earlier

brief as an objection.” Veney v. Astrue, 539 F. Supp. 2d 841, 846 (W.D. Va. 2008).

       Here, Plaintiff’s objections include, as an attachment, his brief in opposition to Defendants’

motion. See ECF No. 67-1 (titled “Response to Motion to Dismiss”); ECF No. 47. The Court

declines to engage in de novo review of the arguments raised in this filing. Reviewing the

Magistrate Judge’s Report for clear error and finding none, the Report is adopted in whole.

       IV.     Conclusion

       After a thorough review of the record, the Report, the parties’ objections and replies, and

the applicable law, the Court overrules Plaintiff’s objections and adopts the Report in its entirety.

Accordingly, Defendants’ Motion for Summary Judgment, ECF No. 32, is GRANTED and this

action is DISMISSED with prejudice.

       IT IS SO ORDERED.

                                                       /s/Sherri A. Lydon
                                                       Sherri A. Lydon
                                                       United States District Judge




                                                  3
      5:19-cv-01880-SAL    Date Filed 08/24/20   Entry Number 70   Page 4 of 4




August 24, 2020

Florence, South Carolina




                                         4
